COURT OF APPEALS













COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
EL PASO INDEPENDENT
 SCHOOL                 )
DISTRICT,                                                           )               
No.  08-06-00045-CV
                                                                              )
Appellant,                          )                     Appeal from the
                                                                              )
v.                                                                           )             
County Court at Law #3
                                                                              )
IRMA J. LOPEZ,                                                  )            
of El Paso County, Texas
                                                                              )
Appellee.                           )                   (TC# 2004-4376)
                                                                              )
 
 
O
P I N I O N
 
This appeal arises
from an order of the trial court denying Appellant El Paso
 Independent School
  District=s
plea to the jurisdiction.  Appellee Irma
Lopez sued Appellant alleging that her termination was in retaliation for
filing a workers=
compensation claim in violation of the Texas Workers=
Compensation Act.  See Tex.Lab.Code Ann. ' 451.001 (Vernon 2006).  In response, Appellant filed a special
exception, general denial, and plea to the jurisdiction.  The trial court denied Appellant=s plea to the jurisdiction by written
order and Appellant timely filed its notice of appeal.




Pending before the
Court is Appellant=s motion
to dismiss the appeal.  See Tex.R.App.P. 42.1(a)(1).  Appellant represents to the Court that all
matters in controversy have been settled and compromised and that dismissal
would not prevent Appellee from seeking relief to which she would otherwise be
entitled.  Appellant has complied with
the requirements of Rule 42.1(a)(1).
We have considered
this cause on the motion and conclude that the motion should be granted.  Therefore, we GRANT Appellant=s motion to dismiss and dismiss this
appeal.  Costs in this Court are taxed
against Appellant.  See Tex.R.App.P. 42.1(d).
 
 
 
July
6, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.